     Case 2:20-cv-00993-GMN-NJK Document 9 Filed 06/29/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   GLENNA M. DUCA,                                      Case No.: 2:20-cv-00993-GMN-NJK
10
                    Plaintiff,                            ORDER GRANTING
11          vs.                                           JOINT MOTION TO EXTEND
                                                          DEADLINE TO RESPOND TO
12   FLAGSTAR BANK, FSB,                                  PLAINTIFF’S COMPLAINT (FIRST
13                                                        REQUEST)
                    Defendant.
14
15          Plaintiff, Glenna M. Duca (“Plaintiff”), and Defendant, Flagstar Bank, FSB. (“Flagstar”)
16   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17   follows:
18          On June 3, 2020, Plaintiff filed the Complaint [ECF No. 1]. Flagstar was served with
19   Plaintiff’s Complaint on June 5, 2020. As such, Flagstar’s deadline to respond to the Complaint
20   is June 26, 2020. The Parties have discussed extending the deadline for Flagstar to respond to
21   Plaintiff’s Complaint by an additional thirty days to allow for better investigation of the
22   allegations against Flagstar.
23          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Flagstar to
24   file its responsive pleading to Plaintiff’s Complaint to July 27, 2020.
25          This is the first stipulation for extension of time for Flagstar to file its responsive
26   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
27   any other party.
28          As part of this stipulation, Flagstar agrees to participate in any Rule 26(f) conference that



                                                  Page 1 of 2
     Case 2:20-cv-00993-GMN-NJK Document 9 Filed 06/29/20 Page 2 of 2




 1   occurs during the pendency of this extension.
 2          DATED this 26th day of June, 2020.
 3
      WRIGHT, FINLAY & ZAK, LLP                          FREEDOM LAW FIRM, LLC
 4
 5    /s/ Ramir M. Hernandez, Esq.                       /s/ George Haines, Esq.
      Darren T. Brenner, Esq.                            George Haines, Esq.
 6    Nevada Bar No. 8386                                Nevada Bar No. 9411
 7    Ramir M. Hernandez, Esq.                           8985 South Eastern Ave., Suite 350
      Nevada Bar No. 13146                               Las Vegas, NV 89123
 8    7785 W. Sahara Ave., Suite 200                     Attorneys for Plaintiff, Glenna M. Duca
      Las Vegas, NV 89117
 9    Attorneys for Defendant, Flagstar Bank, FSB
10
11
12
13                                                       IT IS SO ORDERED:

14
                                                         ___________________________________
15                                                       UNITED STATES MAGISTRATE JUDGE
16
                                                         DATED:      _________________________
                                                                      June 29, 2020
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
